DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed October 26, 2020, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of June 24, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of “a plurality of sheet detection units provided at different positions along a sheet width direction orthogonal to a conveyance direction of a sheet, the plurality of sheet detection units being configured to detect the sheet conveyed on a conveyance path;
a first determination unit configured to determine, by using the plurality of sheet detection units, a presence or absence of a sheet being conveyed in each of a plurality of regions sectioned in the sheet width direction;

a third determination unit configured to determine, based on a determination result of the first determination unit and a determination result of the second determination unit, whether or not the image to be formed on the sheet being conveyed is to be formed with a deviation from the sheet in the sheet width direction; and
a control unit configured to control an image forming operation in accordance with a determination result of the third determination unit,” [emphasis added]. Claims 2-17 are considered allowable by virtue of their dependence on claim 1.
Okanishi et al. US 2011/0182606 A1 and Atsumi US 2012/0141179 A1 teach a sheet detector that monitors the density of a toner image but fails to teach or suggest using the information to determine the presence or absence of a sheet and the presence or absence of an image. Hiratsuka et al. US 2014/0099135 A1 teaches a patch detector that is used to adjust imaging speed. The prior art fails to teach or suggest detectors separated in the width direction detecting the sheet. One detector can accomplish both of these objectives. Having two detectors spaced apart in a width direction is redundant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/JLE/Examiner, Art Unit 2852